Digitally signed by
                                                                            Reporter of Decisions
                          Illinois Official Reports                         Reason: I attest to the
                                                                            accuracy and
                                                                            integrity of this
                                                                            document
                                 Appellate Court                            Date: 2017.10.04
                                                                            16:39:29 -05'00'




    Holocker v. Illinois Workers’ Compensation Comm’n, 2017 IL App (3d) 160363WC



Appellate Court      SCOTT HOLOCKER, Plaintiff-Appellant, v. THE ILLINOIS
Caption              WORKERS’ COMPENSATION COMMISSION et al. (Komatsu
                     America Corporation, Defendants-Appellees).



District & No.       Third District, Workers’ Compensation Commission Division
                     Docket No. 3-16-0363WC



Filed                June 16, 2017



Decision Under       Appeal from the Circuit Court of Peoria County, No. 15-MR-343; the
Review               Hon. Katherine Gorman, Judge, presiding.



Judgment             Circuit court’s judgment reversed; Commission’s decision reinstated.


Counsel on           Stephen J. Klyczek, of Hennessy & Roach, P.C., of Springfield, for
Appeal               appellant.

                     Kevin L. Elder, of Goldfine & Bowles P.C., of Peoria, for appellee.



Panel                PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                     court, with opinion.
                     Justices Hoffman, Hudson, Harris, and Moore concurred in the
                     judgment and opinion.
                                             OPINION

¶1        The claimant, Scott Holocker, filed an application for adjustment of claim under the
     Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2012)), seeking benefits for
     work-related injuries he sustained on September 11, 2012, while he was working for Komatsu
     America Corporation (employer). Following a hearing, an arbitrator found that the claimant
     was entitled to receive temporary total disability (TTD) benefits from the time he was
     terminated by the employer until the date of arbitration, a period of 151/7 weeks. The arbitrator
     denied the claimant’s claims for penalties and attorney fees.
¶2        The claimant and the employer each sought review of the arbitrator’s decision before the
     Illinois Workers’ Compensation Commission (Commission). The claimant appealed the
     arbitrator’s calculation of his average weekly wage and the denial of his claims for penalties
     and attorney fees. The employer appealed the arbitrator’s award of TTD benefits and also
     appealed the arbitrator’s calculation of the claimant’s average weekly wage. The Commission
     unanimously reversed the arbitrator’s award of TTD benefits and its calculation of the
     claimant’s average weekly wage, and affirmed the arbitrator’s denial of penalties and attorney
     fees.
¶3        The claimant then sought judicial review of the Commission’s decision before the circuit
     court of Peoria County. The circuit court reversed the Commission’s denial of TTD benefits
     and adopted the arbitrator’s award of TTD benefits. The court also reversed the Commission’s
     calculation of the claimant’s average weekly wage and affirmed the Commission’s denial of
     penalties and attorney fees.
¶4        This appeal followed.

¶5                                         BACKGROUND
¶6       The claimant worked for the employer as a “transportation operator” at the employer’s
     manufacturing facility in Peoria, Illinois. His duties included operating a 40-ton overhead
     crane. On September 11, 2012, the claimant was operating the crane, placing together heavy
     steel sections for an oversized mining truck. Each of the steel sections weighed several tons,
     and they were secured by a chainmail strap. After placing a steel section on the mining truck,
     the claimant was retracting the loosened chainmail strap when it got stuck. As the claimant
     looked up at the crane to identify the problem, the chainmail strap snapped loose and hit the
     claimant, striking him in the face and chest. The blow knocked him backwards, knocked out
     four of his teeth (including three of his upper front teeth and one lower tooth), loosened other
     teeth, and caused multiple facial fractures and chest contusions.
¶7       After the accident, the claimant was taken by ambulance to St. Francis Medical Center,
     where he was noted to have facial and dental fractures and a large laceration of his lower lip
     extending into his chin. Diagnostic studies showed multiple fractures of his right maxillary
     sinus and right maxilla, as well as hemorrhage within the right maxillary sinus, the loss of four
     teeth, and a left chest wall contusion. The claimant’s mouth laceration was repaired, and he
     was discharged with prescriptions for pain medications and follow-up recommendations.
¶8       The claimant was off work from September 12, 2012, until October 16, 2012, when he
     returned to work under light duty restrictions. On December 14, 2012, the claimant was
     released to work full duty with no restrictions. He was still undergoing treatment for his


                                                 -2-
       work-related injuries at that time. During the next 13 months, the defendant underwent four
       surgical procedures to his face and mouth to correct his pallet and maxilla and to prepare for
       the insertion of permanent dental implants. The claimant also treated with a dentist and
       underwent several attempts at restoring his teeth. Prior to the claimant’s termination in October
       2013, the employer paid the claimant TTD benefits while he was off work following
       surgeries.1
¶9         After his return to work in October of 2012, the claimant felt uncomfortable operating
       cranes and asked his supervisor not to assign him any crane duties. For the most part, the
       employer accommodated the claimant’s request. The claimant was reassigned to work a
       different shift in another building, where there were no overhead cranes. The claimant testified
       that he “may have” operated a large, overhead crane a few times in late 2012 and early 2013.
       Nevertheless, although the claimant was still classified as transportation operator, operating
       cranes was no longer part of his regular duties at that time. He primarily operated a fork truck.
¶ 10       In May 2013, however, the claimant was reassigned to his former job in the building where
       his work accident had occurred. The claimant discussed his fear of operating cranes with his
       new foreman, Ken Hoppe. Hoppe generally cooperated with the claimant’s request to avoid
       working with cranes. Eventually, however, the claimant was required to operate a crane on two
       or three occasions. Each time he did so, the claimant experienced considerable anxiety, his
       chest tightened, and his heart raced. On July 3, 2013, the claimant experienced a panic attack
       while operating the same 40-ton overhead crane that had injured him. He was so shaken
       afterwards that he immediately visited the onsite occupational nurse, Lori Akers, and asked to
       be sent to the emergency room. Another nurse diagnosed an anxiety attack and took the
       claimant off work until he was cleared by his primary care physician, Dr. Alain Vilatte.
¶ 11       On July 11, 2013, the claimant treated with Dr. Vilatte. The claimant reported that, during
       the six weeks following his return to the same job that had caused his work injury, he had been
       experiencing increasing anxiety with palpitations, agitation, racing thoughts, feelings of losing
       control, and difficulty concentrating. Dr. Vilatte noted that the claimant was experiencing
       panic attacks and anxiety while doing his job. He prescribed an anti-anxiety medication and
       recommended that the claimant undergo counseling. He also recommended that the claimant
       be placed at another job while he adjusted to the medication.
¶ 12       Thereafter, the claimant asked the employer to reassign him to a different position. The
       employer offered the claimant a full-time janitorial position at its Peoria facility, which would
       not require the claimant to work on or near cranes. The claimant declined that position and
       continued to work for the employer as a transportation operator. He was not required to operate
       cranes.
¶ 13       On July 22, 2013, the claimant was evaluated by Dr. Edward Moody, a physician at OSF
       Occupational Health who had previously served as the employer’s company doctor. Dr.
       Moody concluded that it was “the operation of the crane in question” that was provoking the
       claimant’s anxiety. He cleared the claimant for full duty janitorial work and recommended a
       restriction of no crane operation for six to eight weeks if he returned to his previous position as

          1
            For example, the employer paid the claimant TTD benefits while he was off work following dental
       surgery from May 23, 2013 through June 12, 2013. However, the employer did not pay the claimant
       TTD while he was off work following another dental surgery from November 13, 2013, through
       November 20, 2013 (after the claimant’s termination). Those TTD benefits are at issue in this case.

                                                    -3-
       a transportation operator. Thereafter, the claimant returned to work as a transportation operator
       primarily driving fork trucks. He was not required to operate overhead cranes.
¶ 14        On August 13, 2013, the claimant began counseling sessions with Jennifer Boehs, a
       licensed clinical social worker, for his crane-related anxiety. On September 18, 2013, Boehs
       diagnosed the claimant with post-traumatic stress disorder as a result of his work injury. She
       recommended that the claimant avoid operating a crane for at least one year. Boehs opined
       that, if the claimant did need to operate a crane, he should do so gradually in order to build his
       tolerance.
¶ 15        In early October 2013, the claimant took a scheduled vacation to Mexico. When he
       returned, he was ill with severe nausea and diarrhea. He missed work from Tuesday, October 8,
       2013, through Friday, October 11, 2013. He also missed the first four hours of his shift on
       Monday, October 14, 2013. Although he called in sick on October 8, he failed to notify the
       employer that he was unable to work his scheduled shifts from October 9 through October 11.2
       The collective bargaining agreement (CBA) between the employer and the claimant’s union
       provided that an employee’s failure to call in or report to work for three consecutive days is
       grounds for termination of employment. On October 15, 2013, the employer terminated the
       claimant pursuant to this contractual provision. During the arbitration hearing, the claimant
       testified that he was aware of the terms contained in the CBA, including the provision
       authorizing termination for three consecutive days of “no call, no show.”
¶ 16        The claimant underwent another dental surgery on November 13, 2013. His dental
       surgeon, Dr. John Otten, took the claimant off work completely from November 13, 2013,
       through November 20, 2013.
¶ 17        On January 9, 2014, the claimant underwent a psychological evaluation with Dr. Nancy
       Landre, a clinical psychologist who served as the employer’s section 12 examiner. After ruling
       out any malingering or exaggeration of symptoms by the claimant, Dr. Landre opined that the
       claimant satisfied the criteria for an adjustment disorder with mixed anxiety and depression.
       She further opined that it was reasonable to conclude that the claimant’s current anxiety
       symptoms were attributable to his injury on September 11, 2012. Based on an oral description
       of the claimant’s job duties, Dr. Landre concluded that the claimant was able to perform all of
       the duties required in his usual occupation except for operating a crane. Dr. Landre placed the
       claimant on full duty with the restriction that he not be required to operate a crane for six
       months.
¶ 18        An arbitration hearing took place on January 29, 2014. During the hearing, the claimant
       testified that he continued to treat with a dentist and was in the process of obtaining dental
       implants. He was still missing his top three center teeth and one lower tooth. He had an
       appointment scheduled with Dr. Otten on February 7, 2014. Dr. Otten was considering
       extracting an additional bottom tooth that had been loosened and moved during the work
       accident. The claimant also stated that he was still attending counseling sessions with Jennifer
       Boehs.



           2
            The claimant testified that he did not call in sick from October 9 through October 11 because he
       was under the impression that his doctor’s office had faxed an off-work slip to the employer. He did not
       bring a doctor’s note to the employer until October 12.

                                                      -4-
¶ 19       The claimant testified that, since his termination, he had been actively seeking work for
       positions within his union. He stated that he had some promising leads out of state, in San
       Diego, but had made no effort to find employment near his home in central Illinois.
¶ 20       The claimant further testified that, from the time he returned to work on July 23, 2013, until
       his termination October 15, 2013, the employer did not require him to operate an overhead
       crane.
¶ 21       Chris Dubois, the employer’s human resource manager, testified on behalf of the
       employer. Dubois stated that the employer allowed its employees to request reassignment for
       different positions that matched their qualifications. Dubois testified that, following the
       claimant’s appointment with Dr. Vilatte in July 2011, the claimant requested reassignment and
       was offered a janitorial position that would not require him to work on or near cranes. The
       janitorial position was permanent, full-time, and unionized, and it paid the same wage as the
       claimant’s previous position as a transportation operator. However, according to Dubois, the
       claimant declined to accept the janitorial position.
¶ 22       Dubois testified that the claimant’s work restriction barring him from operating cranes did
       not preclude the claimant from performing the regular duties of the transportation operator
       position. Dubois stated that there were 40 positions at the employer’s Peoria manufacturing
       facility that were classified as “transportation operator” positions. Approximately one-third of
       these positions required crane operation as a regular job duty. The remaining two-thirds of the
       transportation operator positions primarily involved package handling and did not include
       crane operation as a regular job duty. Dubois testified that, when the claimant returned to work
       on July 23, 2013, under the “no crane operation” work restriction, he was still classified as a
       “transportation operator” but he was not required to operate a crane as part of his regular duty.
¶ 23       Alia Massat, a certified rehabilitation counselor, also testified on behalf of the employer.
       Massat testified that, based on the claimant’s job experience, job description, and medical
       evaluations, the claimant’s restriction of no crane operation did not preclude the claimant from
       reentering the work force. Based on a labor market survey she conducted, Massat opined that
       there were various employers in Peoria who were hiring for positions that matched the
       claimant’s qualifications, salary, and restriction of no crane operation.
¶ 24       The arbitrator found that the claimant was entitled to receive TTD benefits from the time he
       was terminated by the employer until the date of arbitration, a period of 151/7 weeks. The
       arbitrator noted that, as of the date his employment was terminated by the employer, the
       claimant had not been released to unrestricted full duty work. Although the claimant had been
       released to return to work with restrictions, and he was able to perform that work, the arbitrator
       stressed that none of the physicians who examined or treated the claimant indicated that he had
       reached maximum medical improvement (MMI). Moreover, the arbitrator found that the
       medical evidence established that the claimant “continue[d] to be treated for his injuries and
       *** continue[d] to experience symptoms connected with his work related injury.” Thus, the
       arbitrator concluded that the claimant’s condition had not stabilized as of the date his
       employment was terminated by the employer, and awarded TTD benefits on that basis.
¶ 25       The arbitrator determined that, in the year preceding the injury, the claimant earned an
       average weekly wage of $982.78. The arbitrator declined to impose attorney fees and penalties
       under sections 16, 19(k), and 19(l) of the Act (820 ILCS 305/16, 19(k), (l) (West 2012))
       because it found that the employer’s failure to pay TTD “was not unreasonable and vexatious
       or without good and just cause.”

                                                   -5-
¶ 26       The claimant and the employer each sought review of the arbitrator’s decision before the
       Commission. The claimant appealed the arbitrator’s calculation of his average weekly wage
       and the denial of his claims for penalties and attorney fees. The employer appealed the
       arbitrator’s award of TTD benefits and also appealed the arbitrator’s calculation of the
       claimant’s average weekly wage. The Commission unanimously reversed the arbitrator’s
       award of TTD benefits and the calculation of the claimant’s average weekly wage 3 and
       affirmed the arbitrator’s denial of penalties and attorney fees.
¶ 27       As to TTD benefits, the Commission noted that the claimant had sought TTD benefits after
       he was terminated for reasons unrelated to his work injury pursuant to the Illinois Supreme
       Court’s decision in Interstate Scaffolding, Inc. v. Illinois Workers’ Compensation Comm’n,
       236 Ill. 2d 132 (2010), “on the basis that his work-related condition had not yet stabilized.”
       The Commission acknowledged Interstate Scaffolding’s holding that an employer’s obligation
       to pay TTD benefits to an injured employee does not cease because the employee had been
       discharged—whether or not the discharge was for “cause.” However, relying upon Interstate
       Scaffolding, the Commission noted that (1) when an injured employee has been discharged by
       his employer, “the determinative inquiry for deciding entitlement to [TTD] benefits remains,
       as always, whether the claimant’s condition has stabilized” and (2) an injured employee is
       entitled to TTD benefits after termination “if [he] is able to show that he continues to be
       temporarily totally disabled as a result of his work-related injury.”
¶ 28       The Commission found Interstate Scaffolding to be distinguishable from the claimant’s
       case in several material respects. In Interstate Scaffolding, “the claimant’s ability to find work
       in the open labor market was significantly limited or precluded by his work-related condition,”
       the Commission observed. Here, by contrast, the Commission noted that the claimant had
       “offered no evidence that he was significantly limited or precluded from reentering the labor
       market because he needed to temporarily avoid cranes.” The claimant offered “no explanation
       at all for why he had been unable to secure employment since termination, despite testifying
       that he performed a self-directed job search and locating potential employers.” The
       Commission found it significant that the employer’s vocational expert testified that a labor
       market survey “found several employers within the Peoria area who were hiring for positions
       that matched [the claimant’s] qualifications and salary and did not involve crane usage.”
       Furthermore, the Commission noted that neither the claimant nor the employer’s vocational
       expert had “indicated that [the claimant’s] need for dental care had any impact on his
       employability in his usual and customary field of employment.”
¶ 29       Although the Commission acknowledged that, like the employee in Interstate Scaffolding,
       the claimant “had yet to reach [MMI] at termination,”4 it concluded that “[MMI] is not alone
       dispositive on the issue of whether a claimant’s condition has stabilized.” The Commission
       found that (1) the claimant was working full duty within his job classification of




          3
             The Commission found that the claimant’s average weekly wage was $1008.34, not $982.78, as
       the arbitrator had found.
           4
             The Commission observed that the claimant had not been placed at MMI by the date of his
       termination because he required additional dental work and continued to have symptoms of anxiety.

                                                   -6-
       “transportation operator” until he was terminated,5 (2) he performed one of the numerous jobs
       that did not involve any crane usage, (3) it was not necessary for the employer to either modify
       an existing job or create an accommodating job on account of the claimant’s work restrictions,
       (4) after he returned to work following his panic attack, the claimant “continued working for
       [the employer] as a transportation operator while entirely avoiding cranes,” and (5) “the
       employer’s representative, Mr. Dubois, testified credibly that [the claimant] could have
       continued to work for [the employer] indefinitely without any mandatory crane exposure.”
       Accordingly, the Commission found that “[t]he evidence shows that at termination, [the
       claimant’s] work related injuries had stabilized and had no impact on his employment.”
¶ 30       The claimant then sought judicial review of the Commission’s decision before the circuit
       court of Peoria County. The circuit court reversed the Commission’s denial of TTD benefits
       and adopted the arbitrator’s award of TTD benefits. The court also reversed the Commission’s
       calculation of the claimant’s average weekly wage6 and affirmed the Commission’s denial of
       penalties and attorney fees.
¶ 31       This appeal followed.

¶ 32                                             ANALYSIS
¶ 33       On appeal, the employer argues that the Commission’s denial of TTD benefits after the
       claimant’s termination was not against the manifest weight of the evidence and that the circuit
       court therefore erred in reversing the Commission’s decision on that issue.
¶ 34       An employee is temporarily totally incapacitated from the time an injury incapacitates him
       from work until such time as he is as far recovered or restored as the permanent character of
       injury will permit. Archer Daniels Midland Co. v. Industrial Comm’n, 138 Ill. 2d 107, 118
       (1990); Shafer v. Illinois Workers’ Compensation Comm’n, 2011 IL App (4th) 100505WC,
       ¶ 45. To be entitled to TTD benefits, it is the claimant’s burden to prove not only that he did not
       work but also that he was unable to work. Shafer, 2011 IL App (4th) 100505WC, ¶ 45;
       McDaneld v. Industrial Comm’n, 307 Ill. App. 3d 1045, 1053 (1999). A TTD award is proper
       when the claimant cannot perform any services except those for which no reasonably stable
       labor market exists. Archer Daniels Midland, 138 Ill. 2d at 118; Zenith Co. v. Industrial
       Comm’n, 91 Ill. 2d 278, 287 (1982); McDaneld, 307 Ill. App. 3d at 1053; Ingalls Memorial
       Hospital v. Industrial Comm’n, 241 Ill. App. 3d 710, 716 (1993). “The fundamental purpose of
       the Act is to provide injured workers with financial protection until they can return to the work
       force.” Interstate Scaffolding, 236 Ill. 2d at 146; Flynn v. Industrial Comm’n, 211 Ill. 2d 546,
       556 (2004). “Therefore, when determining whether an employee is entitled to TTD benefits,
       the test is whether the employee remains temporarily totally disabled as a result of a
       work-related injury and whether the employee is capable of returning to the work force.”
       Interstate Scaffolding, 236 Ill. 2d at 146.
¶ 35       Whether a claimant is entitled to TTD benefits and for how long are questions of fact to be
       determined by the Commission, and a reviewing court will not disturb the Commission’s
       determination of these issues unless they are contrary to the manifest weight of the evidence.

           5
              The Commission noted that it was undisputed that “transportation operator” is a job classification
       that “encompasses many different jobs within [the employer’s] company” and that many such jobs “do
       not involve any work with cranes.”
            6
              The circuit court concluded that the claimant’s average weekly wage was $1063.91.

                                                       -7-
       Archer Daniels Midland, 138 Ill. 2d at 119-20; Shafer, 2011 IL App (4th) 100505WC, ¶ 45;
       McDaneld, 307 Ill. App. 3d at 1053. A factual finding is contrary to the manifest weight of the
       evidence only when an opposite conclusion is clearly apparent. Durand v. Industrial Comm’n,
       224 Ill. 2d 53, 64 (2006). The test is whether there is sufficient factual evidence in the record to
       support the Commission’s determination, not whether this court, or any other tribunal, might
       reach an opposite conclusion. Pietrzak v. Industrial Comm’n, 329 Ill. App. 3d 828, 833 (2002);
       Beattie v. Industrial Comm’n, 276 Ill. App. 3d 446, 450 (1995). The determination of witness
       credibility and the weight to be accorded the evidence are matters within the province of the
       Commission. Pietrzak, 329 Ill. App. 3d at 833; Presson v. Industrial Comm’n, 200 Ill. App. 3d
876, 880 (1990).
¶ 36       Applying these standards, we cannot say that the Commission’s decision to deny TTD
       benefits after the claimant’s termination on October 15, 2013, was against the manifest weight
       of the evidence. It is undisputed that, at the time of his termination, the claimant had not
       reached MMI, and he was still undergoing dental treatments and attending counseling sessions
       for his crane-related anxiety. (The claimant testified that he was still undergoing dental
       treatments and counseling at the time of arbitration.) However, it is also undisputed that, from
       the time he returned to work for the employer after his panic attack in July 2013 until his
       termination on October 15, 2013, (1) the claimant had been released to work fully duty with
       only one work restriction, i.e., that he not operate a crane; (2) the claimant continued to work
       full duty as a “transportation operator” within his original job classification without being
       required to operate a crane; and (3) it was not necessary for the employer to either modify an
       existing job or create a “light duty” job to accommodate the claimant’s work restrictions.
       Moreover, DuBois, the employer’s human resources manager, testified that the claimant could
       have continued to work for the employer in his current position without being required to
       operate a crane.
¶ 37       In addition, the employer’s vocational expert testified that, based on the claimant’s job
       experience, job description, and medical evaluations, the claimant’s restriction of no crane
       operation did not preclude the claimant from reentering the work force. Based on a labor
       market survey she conducted, the employer’s vocational expert opined that there were various
       employers in Peoria who were hiring for positions that matched the claimant’s qualifications,
       salary, and restriction of no crane operation. The claimant did not dispute that he was
       employable, despite his current work-related physical and psychological conditions. To the
       contrary, he testified that he had been actively conducting a job search and already had some
       promising leads in San Diego.
¶ 38       Accordingly, there was ample evidence to support the Commission finding that, at the time
       of his termination, the claimant’s work-related injuries had stabilized to the extent that he was
       able to reenter the workforce and his injuries had no impact on his employment. The
       Commission’s decision to deny the claimant’s claim for TTD benefits after his termination was
       not against the manifest weight of the evidence, as the opposite conclusion is not “clearly
       apparent.” See, e.g., Lukasik v. Industrial Comm’n, 124 Ill. App. 3d 609, 615 (1984) (holding
       that the Commission’s decision to terminate TTD benefits after two doctors released the
       claimant for light-duty work was not against the manifest weight of the evidence, even though
       “the record reflect[ed] that claimant may not have fully recovered” from his work-related
       injuries, because the Commission “could properly have determined that he was no longer
       totally disabled and unable to work” at that time); see also Gallentine v. Industrial Comm’n,


                                                    -8-
       201 Ill. App. 3d 880, 887 (1990); Rambert v. Industrial Comm’n, 133 Ill. App. 3d 895, 902-03
       (1985).
¶ 39       Relying on Interstate Scaffolding and Matuszczak v. Illinois Workers’ Compensation
       Comm’n, 2014 IL App (2d) 130532WC, the claimant argues that (1) the only dispositive
       question is whether the claimant had reached MMI prior to his termination and (2) because he
       had not, the Commission erred as a matter of law in denying him TTD benefits after his
       termination. We disagree. It is true that Interstate Scaffolding and Matuszczak each state that
       “when a claimant seeks TTD benefits, the dispositive inquiry is whether the claimant’s
       condition has stabilized, i.e., whether the claimant has reached maximum medical
       improvement.” Interstate Scaffolding, 236 Ill. 2d at 142; Matuszczak, 2014 IL App (2d)
130532WC, ¶ 14. It is also true that, in each of those cases, the reviewing court held that TTD
       benefits be continued after the claimant’s termination for cause even though the claimant was
       working light duty at the time. However, Interstate Scaffolding and Matuszczak are each
       distinguishable from the instant case in material respects. In both Interstate Scaffolding and
       Matuszczak, the question was whether the claimant’s termination for conduct unrelated to the
       claimant’s injury cut off the claimant’s preexisting entitlement to TTD benefits. In each of
       those cases, it was undisputed that, at the time of termination, the claimant’s condition had not
       stabilized, that the claimant was unable to perform the job he had been performing for the
       employer prior to the work accident, and that when the claimant returned to work after the
       accident, it was in a light duty capacity. Thus, in each case, it was undisputed that the
       claimant’s work injury had diminished his ability to work, thereby entitling him to collect TTD
       benefits at the time of his termination. The only question was whether the misconduct that led
       to the claimant’s termination in each case (writing religious graffiti in the employer’s store
       room in Interstate Scaffolding, and stealing cigarettes in Matuszczak) justified the termination
       of TTD benefits. Here, by contrast, the claimant was working full time and full duty in his
       original job classification prior to his termination, and the employer’s vocational expert
       testified that the claimant’s work-related injuries did not affect his employability in the labor
       market. Thus, the dispositive question is this case is whether the claimant was entitled to TTD
       benefits as a result of his work injuries in the first place, irrespective of his termination or the
       reasons for his termination. As noted above, the Commission’s finding that the claimant was
       not entitled to TTD benefits in this case because his work injuries had no effect on his
       employment was not against the manifest weight of the evidence.
¶ 40       Moreover, Interstate Scaffolding does not support the claimant’s argument that an injured
       employee is entitled to TTD as a matter of law unless he had reached MMI. Near the beginning
       of its analysis in Interstate Scaffolding, the supreme court states that, when a claimant seeks
       TTD benefits, the “dispositive inquiry is whether the claimant’s condition has stabilized, i.e.,
       whether the claimant has reached [MMI].” Interstate Scaffolding, 236 Ill. 2d at 142. However,
       later in its analysis, the supreme court clarified that an injured employee is entitled to TTD
       benefits “if [he] is able to show that he continues to be temporarily totally disabled as a result
       of his work-related injury” (id. at 149) and that “when determining whether an employee is
       entitled to TTD benefits, the test is whether the employee remains temporarily totally disabled
       as a result of a work-related injury and whether the employee is capable of returning to the
       work force” (emphasis added) (id. at 146). Moreover, the supreme court also noted that, in two
       prior appellate court decisions upon which it relied, “the touchstone for determining whether
       the claimants were entitled to TTD benefits was *** whether the claimants’ conditions had


                                                    -9-
       stabilized to the extent that they were able to reenter the workforce.” (Emphasis added.) Id. at
       148. Thus, like Archer Daniels Midland, Zenith Co., Schafer, McDaneld, Lukasik, and other
       cases, Interstate Scaffolding confirms that a claimant is not entitled to receive TTD benefits
       when his work injuries no longer impact his ability to work or his employability.
¶ 41       One final point bears mentioning. The claimant argues that we should review the
       Commission’s decision de novo because the facts are undisputed and no conflicting inferences
       may be drawn from the facts. We disagree. Although the claimant was able to work within his
       original job classification without operating cranes when he returned to work in July 2013, he
       had not yet reached MMI and continued to undergo dental treatments thereafter, including at
       least one dental surgery in November 2013 that kept him off work entirely for one week.
       Moreover, although the operation of overhead cranes was no longer part of the claimant’s
       regular job duties after July 2013, and it was undisputed that the claimant was not required to
       operate a crane between July 23, 2013, and his termination, it was not undisputed that the
       claimant would never have had to operate a crane in his capacity as a transportation operator.
       Accordingly, the record supported conflicting inferences as to whether the claimant’s injuries
       had stabilized to the extent that he was no longer entitled to TTD benefits. We have therefore
       reviewed the Commission’s decision under the manifest weight of the evidence standard.

¶ 42                                       CONCLUSION
¶ 43      For the foregoing reasons, we reverse the judgment of the circuit court, which reversed the
       decision of Commission, and reinstate the Commission’s decision.

¶ 44      Circuit court’s judgment reversed; Commission’s decision reinstated.




                                                  - 10 -